Citation Nr: 0515746	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1960 to April 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 2003 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Hearing loss and tinnitus were not present during the 
veteran's active service and were not manifested during the 
year following his separation from service.

3.  There is no competent medical or audiological evidence 
linking the veteran's currently diagnosed bilateral 
sensorineural hearing loss and tinnitus to his active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
August 2003 informed him of the evidence needed to 
substantiate his claims, of the evidence which VA had 
obtained and would attempt to obtain, and of the evidence 
which he should submit in support of his claims.  The RO's 
letter advised the veteran that it was his responsibility to 
support his claims with appropriate evidence.  A statement of 
the case furnished by the RO to the veteran in March 2004 set 
forth the duty to notify and duty to assist provisions of the 
VCAA and notified the veteran of the reasons and bases for 
the denial of his claims.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking current disabilities to his active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements would be harmless and non-prejudicial, 
in that the veteran has not identified any pertinent records 
to be obtained by VA.  In light of the foregoing, the Board 
concludes that any deficiency in the VCAA notice provided to 
the veteran did not affect the essential fairness of the 
adjudication of his claims and that the veteran was afforded 
adequate notice specific to the instant claims.  See Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005); see 
also Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to notify pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
afforded the veteran a VA audiological examination to 
evaluate his complaints of hearing loss and tinnitus and to 
obtain an opinion from the audiological examiner on the 
issues of the likely time of onset of the veteran's hearing 
loss and tinnitus.  The veteran stated on his claim form 
received in August 2003 that he had no medical evidence to 
submit.  In his substantive appeal, the veteran requested 
another VA examination.  He stated that the VA examiner had 
"totally twisted my answers that I gave him during this 
exam."  However, the report of the VA audiological 
examination in October 2003 shows that the examiner elicited 
the relevant history from the veteran, performed an 
audiological examination, and provided the opinions which 
were requested by the RO based on the history provided by the 
veteran, the results of audiological testing, and his 
training and expertise as an audiologist.  The Board finds 
that there is no reasonable basis to find that the VA 
audiological examination in October 2003 was not adequate for 
rating purposes.  As such, another examination is not 
necessary to decide the veteran's claims.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran and his representative 
have not identified any additional existing evidence which 
might be relevant to the claims on appeal.  Therefore, the 
Board finds that further assistance is not required and the 
case is ready for appellate review.

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic disease of the nervous system, to include 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of the veteran's 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).



III. Factual Background and Analysis

The veteran's service medical records are entirely negative 
for any complaints or findings of hearing loss or tinnitus.  
At an examination for service separation in March 1964, the 
veteran's hearing to the whispered and spoken voice was 
recorded as 15/15.

The record does not contain any records of post-service 
evaluation of the veteran for hearing loss or tinnitus prior 
to a VA examination in October 2003 and, as noted above, the 
veteran has stated that there are no such records.

At the VA audiological examination in October 2003, the 
examiner noted that the veteran reported the following 
history: in-service exposure to the noise of jet engines 
during three years of service in naval aviation; ringing in 
his ears in service after six hours of exposure to jet engine 
noise; post-service jobs as a local truck driver and in an 
assembly plant and a chemical plant; not wearing hearing 
protection in the assembly plant because it was not noisy; 
wearing hearing protection in the noisy areas of the chemical 
plant; going hunting once a year and using a 30.06 rifle, 
although some years he fired no shots or only one shot; 
noticing that he had defective hearing between 20 and 25 
years ago; and temporary tinnitus in service which became 
constant 30 to 35 years ago.

The VA examiner reported that audiological testing showed 
pure tone threshold averages of 56 decibels in the veteran's 
right ear and 53 decibels in his left ear and speech 
recognition scores of 84 percent in each ear.  The diagnoses 
were moderately severe sensorineural hearing loss in the 
right ear and moderate sensorineural hearing loss in the left 
ear.

The VA audiological examiner stated his opinion that it is 
not likely that the veteran's current bilateral hearing loss 
is a result of exposure to loud noise in service.  He 
reported that he based his opinion on three factors: (1) the 
veteran's current air-conduction thresholds were not 
characteristic of noise-induced hearing loss; (2) the veteran 
stated that he first noticed the hearing loss 25 years 
earlier or in about 1980; and (3) the veteran was exposed to 
hazardous noise in post-service years.

The VA audiological examiner stated his opinion that it is 
not likely that the veteran's current tinnitus is a result of 
exposure to loud noise in service.  He reported that he based 
his opinion on two factors: (1) the veteran stated the onset 
of tinnitus was 30 to 35 years earlier or in about 1968, 
which was four years after his separation from service; and 
(2) the veteran has experienced hazardous noise in post-
service years, including rifle noise while hunting.  The 
audiologist reported that the firing of a 30.06 rifle 
produces noise which exceeds 150 decibels.

The Board finds that the only probative evidence on the 
medical issue of whether the veteran's current bilateral 
hearing loss and tinnitus are etiologically related to his 
claimed noise exposure in service would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  See 38 C.F.R. § 3.159(a)(1) (2004).  As noted 
above, the examining VA audiologist found that it is not 
likely that the veteran's current hearing loss and tinnitus 
are related to noise exposure in service, and there is no 
competent medical evidence of such a relationship.  The 
veteran's stated belief that his current bilateral hearing 
loss and tinnitus are etiologically related to noise exposure 
in service is lacking in probative value because as a layman 
the veteran is not qualified to offer an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board concludes that the preponderance of the credible 
evidence of record is against the veteran's claims for 
service connection for bilateral hearing loss and tinnitus, 
and so entitlement to those benefits is not established.  See 
38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(a) 92004).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


